Filed 12/20/18
                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


In re A.A., a Person Coming                   2d Juv. No. B289821
Under the Juvenile Court Law.               (Super. Ct. No. PJ52668)
                                              (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

A.A.,

     Defendant and Appellant.



             One of the goals of the juvenile law is reformation
and rehabilitation of the minor’s attitude so that he respects the
rights of others. Here, appellant seems to think that his
felonious conduct is a springboard for braggadocio on the
internet. Appellant has First Amendment freedom of speech
rights. But the juvenile court may curtail such rights in an
appropriate case by a narrowly tailored condition of probation.
This is an appropriate case.
              A.A. appeals a dispositional order adjudging him a
ward of the juvenile court (Welf. & Inst. Code, § 602) and placing
him on probation after the trial court sustained a petition for
battery with serious bodily injury. (Pen. Code, § 243, subd. (d).)
Appellant contends that a probation condition prohibiting him
from discussing his case on social media is overbroad and violates
his First Amendment rights. We affirm.
                   Factual and Procedural History
              On July 24, 2017, appellant began shooting baskets
on a YMCA basketball court that Arturo V. was using to coach a
team of nine to eleven-year-old kids. Appellant visited the
facility daily and knew that Arturo was a YMCA sports
instructor. Arturo asked appellant to leave multiple times. He
refused even though other courts were available. Arturo reached
for appellant’s basketball. This made appellant angry and he
“sucker punched” Arturo. He knocked Arturo unconscious in
front of the youngsters. Arturo was transported to the hospital
where he received stitches to the mouth and forehead. Despite
two plastic surgeries, Arturo suffered permanent scarring.
              Before the jurisdictional hearing, appellant posted a
social media photo of his court subpoena with the caption: “[N]ew
Nexflix series coming. I’m a 16-year-old felon.” The juvenile
court admonished appellant not to do any more social media
postings. Appellant ignored the juvenile court’s order.
              During the jurisdictional hearing, appellant posted a
video of himself dancing to music in front of the courthouse.
When the juvenile court asked about it, appellant responded:
“[P]eople knew I was in court; so I shot a video because I do have
a lot of Instagram followers, and they do tend to like care in a
sense of what I’m doing.” The juvenile court ordered defense




                                2
counsel “to tell your client to stop doing this” and warned that
appellant “may not have listened to you; so it’s on him.” The
juvenile court excluded testimony about the social postings at the
adjudication hearing but stated that they could be relevant at a
later stage of the proceedings.
              At the disposition hearing, the juvenile court ordered
appellant, as a condition of probation, “not to go on social media
and post anything that has to do with this offense. If there’s
anything you posted already, you’re to take it down.” Appellant
agreed to the probation condition.
                 Claimed First Amendment Violation
              Appellant argues that the probation condition is
overbroad and violates the First Amendment. He waived the
issue by not objecting at the disposition hearing. (People v. Welch
(1993) 5 Cal. 4th 228, 235.) Assuming, arguendo, that the appeal
is a facial challenge to the probation condition and not waived
(see In re Sheena K. (2007) 40 Cal. 4th 875, 887, fn. 7), we reject
the argument that the probation condition is overbroad or
violates appellant’s First Amendment rights. A juvenile court
has broad discretion in imposing probation conditions it
determines are “fitting and proper to the end that justice may be
done and the reformation and rehabilitation of the [minor]
enhanced.” (Welf. & Inst. Code, § 730, subd. (b).) A probation
condition that is consistent with the rehabilitative purpose of
probation is not overbroad. (People v Moran (2016) 1 Cal.5th 398,
407.)
              Here, the restriction on social media postings is
precise, narrow, and reasonably tailored to address appellant’s
posting conduct and rehabilitation. (In re Sheena K., supra, 40
Cal.4th at p. 889.) Appellant failed to appear at a pretrial




                                 3
conference, flaunted the juvenile court’s admonition after posting
a photo of the subpoena, and showed disrespect for the court
process when he posted the courthouse-musical video. Appellant
said he had a lot of Instagram followers and wanted them to
know about the case.
             Juvenile proceedings are not amusing and appellant’s
attempt to entertain his friends at the expense of the juvenile
court’s dignity is not to be appreciated. The juvenile court
reasonably believed that some of the Instagram followers knew
the victim and that appellant’s postings about the case, if made,
would embarrass the victim who was undergoing therapy.
             Appellant concedes that the restriction on social
media postings, if read literally, is precise. But he argues it is
overbroad because he is precluded from using social media
postings to express remorse, to praise the efficacy of the juvenile
justice system, or to inform friends and family about the progress
of the case. All of that can be done in other speech forums.
Appellant is free to discuss the case on the telephone, in person,
or by correspondence or email. The order not to discuss the case
on a social media website is narrowly drawn and restricts use of a
speech forum that appellant abused during the trial. “A
restriction on the mode of communication is viewed more
tolerantly than a restriction on content. [Citation.] Nor does the
condition of probation unduly restrict [appellant’s] First
Amendment rights. Assuming he does not violate the [social
media] condition, he remains free to exercise his constitutional
right of expression but must simply employ less sophisticated
means, such as a landline phone, the mail, or in-person contact.”
(In re Victor L. (2010) 182 Cal. App. 4th 902, 921 [probation




                                 4
condition prohibiting communications on any portable electronic
device].)
             The juvenile court reasonably concluded that
appellant’s compulsion to discuss the case in social media
postings would invite mischief and render appellant less likely to
successfully complete probation. Appellant, as a condition of
probation, agreed not to “have any contact with or have someone
else contact the victim[] or witnesses of any offense against you.”
It is a standard probation condition and could easily be violated if
appellant discussed the case on social media and his Instagram
followers contacted the victim. The probation condition allows
appellant to use other speech forums should he elect to discuss
the case with friends or family. Unlike the cases cited by
appellant (In re E.O. (2010) 188 Cal. App. 4th 1149 [minor
prohibited from knowingly coming within 25 feet of a
courthouse]; In re M.F. (2017) 7 Cal.App.5th 489, 495-496
[electronic device probation condition]), appellant is not
prohibited from possessing a mobile device, maintaining a social
media web page, or accessing the internet.
             The juvenile court did not err in concluding that the
probation condition was necessary to protect the victim and
supervise appellant’s rehabilitation. (In re P.O. (2016) 246
Cal. App. 4th 288, 299 [juvenile courts have broad discretion to
fashion conditions of probation to further a minor’s
rehabilitation].) “Our role in this appeal is to review the
conditions of probation for facial constitutionality, not to
micromanage how the juvenile court structures its probation
conditions.” (In re Victor L., supra, 182 Cal.App.4th at p. 922.)




                                 5
                  Ineffective Assistance of Counsel
             Appellant, in the alternative, claims that his trial
counsel was ineffective by not objecting to the social media
probation condition. To prevail on the claim, appellant must
show defective performance and resulting prejudice, both of
which are lacking here. (Strickland v. Washington (1984) 466
U.S. 668, 687; People v. Fairbank (1997) 16 Cal. 4th 1223, 1241.)
Defense counsel does not render ineffective assistance by
declining to raise meritless objections. (People v. Price (1991) 1
Cal. 4th 324, 387.) An objection to this term and condition of
probation “would have been a classic exercise in futility.” (People
v. Eckstrom (1974) Cal.App.3d 996, 1003.)
                              Disposition
             The judgment (probation order prohibiting appellant
from making social media postings about the case) is affirmed.
             CERTIFIED FOR PUBLICATION.


                                                 YEGAN, J.

We concur:


             GILBERT, P. J.


             TANGEMAN, J.




                                 6
                     Fred J. Fujioka, Judge

             Superior Court County of Los Angeles

                ______________________________

           Lynette Gladd Moore, under appointment by the
Court of Appeal for Defendant and Appellant.

             Xavier Becerra, Attorney General, Gerald A. Engler,
Chief Assistant Attorney General, Lance E. Winters, Senior
Assistant Attorney General, Susan Sullivan Pithey, Supervising
Deputy Attorney General, Nikhil Cooper, Deputy Attorney
General, for Plaintiff and Respondent.